

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT


AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT, dated effectively as of the 17th day of
September, 2009, by and between AEROFLEX INCORPORATED, a Delaware corporation
(the ACompany@), and JOHN ADAMOVICH, JR. (the AExecutive@).


WITNESSETH:


WHEREAS, the Company and Executive entered into an Employment Agreement dated
November 9, 2005 which was amended as follows: (a) by Amendment No. 1,
effectively on November 21, 2006, (b) by Amendment No. 2, effectively on
December 1, 2006, and (c) by Amendment No. 3, effectively on December 31, 2008
(collectively,  the AEmployment Agreement@); and


WHEREAS, the Company and Employee desire to further amend and modify the said
Employment Agreement.


NOW, THEREFORE, the parties hereto agree as follows:


1.           The following shall replace in its entirety Section 1 of the
Employment Agreement:


“Employment Period. Subject to Section 3, the Company hereby agrees to employ
the Executive, and the Executive hereby agrees to be employed by the Company, in
accordance with the terms and provisions of this Agreement, for a period
commencing as of the Effective Date and continuing for a one (1) year period,
renewing daily unless either party provides notice of non-renewal. Upon such
notice of non-renewal, the Employment Period shall continue for a period of one
(1) year from the date such notice is received by the non-notifying party.”


 
2.
Section 2(b)(ii) of the Employment Agreement shall be amended as follows:



“Bonus.  For each Fiscal Year ending during the Employment Period, the Executive
shall be eligible to receive an annual bonus of between 33.33% and 100% of his
Base Salary based upon the achievement of the Company’s  EBITDA target for such
Fiscal Year (the “FY EBITDA Target”) as established by the Board of Directors of
the Company (the “Board”).  More particularly, 33.33% of his Base Salary will be
awarded to the Executive as a bonus if the Company’s EBITDA is $10,000,000 less
than the FY EBITDA Target established by the Board (the “Threshold EBITDA”),
and, correspondingly, 100% of his Base Salary will be awarded to the Executive
as a bonus if the Company’s EBITDA is $10,000,000 or more than the FY EBITDA
Target established by the Board. The Executive’s bonus shall be determined by
linear interpolation as follows:

 

--------------------------------------------------------------------------------

 


(A) if the Company’s  EBITDA is between the FY EBITDA Target and the Threshold
EBITDA (but not less than the Threshold EBITDA), then the amount of the bonus to
be paid to the Executive shall be calculated by (w) dividing by $10 million, the
total of $10 million minus the difference between the FY EBITDA Target and the
EBITDA achieved by the Company, (x) multiplying the result by 33.333% (y) adding
the resultant percentage amount (rounded to the nearest hundredth of a percent)
to 33.33% to obtain the “Multiplier Percentage”, and then (z) multiplying the
Base Salary by the Multiplier Percentage.


(B) if the Company’s EBITDA is equal to or greater than the FY EBITDA Target,
then the amount of the bonus to be paid to the Executive shall be calculated by
(w) dividing by $10 million, the sum of $10 million plus the difference between
the EBITDA achieved by the Company (up to an amount no greater than $10 million
more than the FY EBITDA Target) and the FY EBITDA Target, (x) multiplying the
result by 33.333%, (y) adding the resultant percentage amount (rounded to the
nearest hundredth of a percent) to 33.33% to obtain the Multiplier Percentage,
and then (z) multiplying the Base Salary by the Multiplier Percentage.


No annual bonus will be paid if the Company’s EBITDA is below the Threshold
EBITDA for any Fiscal Year. The FY EBITDA Target shall be equitably adjusted by
the Board in the event of any divestiture, acquisition or other extraordinary
event. Any annual bonus payable hereunder shall be paid on or prior to March 15
of the year following the year such bonus is earned”.


3.           Section 4(a) of the Employment Agreement shall be amended to read
as follows:


“(a)       Without Cause.  If during the Employment Period, the Company shall
terminate the Executive’s employment without Cause, the Company shall pay to the
Executive or his heirs (1) within ten (10) days after the Date of Termination
the sum of the Executive’s Base Salary through the Date of Termination to the
extent not theretofore paid, plus all accrued vacation pay, unreimbursed
business expenses and other accrued but unpaid compensation described in Section
2(b) above (the “Accrued Obligations”); (2) an amount equal to the Executive’s
Base Salary for the one-year period immediately following the Date of
Termination, payable in such installments and at such intervals as is in
accordance with the Company’s normal payroll practices, as if the Executive had
remained an employee of the Company through the expiration of such period; (3)
any amount arising from the Executive’s participation in, or benefits under, any
Investment Plans (“Accrued Investments”), which amounts shall be payable in
accordance with the terms and conditions of such Investment Plans; (4) the
unpaid Bonus applicable for the Fiscal Year in which the Date of Termination
occurs, prorated to the Date of Termination, but in no event less than of 50%
of  the Bonus to which the Executive otherwise would have been entitled for that
Fiscal Year pursuant to Section 2(b)(ii) had he not been terminated; and (5) the
members of the Executive’s family shall be entitled to continue and participate
in the Company’s Welfare Plans for said one-year period”.


4.          Except as specifically provided in this Amendment No. 4, the
Employment Agreement is in all other respects hereby ratified and confirmed
without amendment.

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amendment on the 17th day
of September, 2009.


AEROFLEX INCORPORATED
     
By:  
 /s/ Leonard Borow
   
Leonard Borow, President
         
 /s/ John Adamovich, Jr.
   
John Adamovich, Jr.
 


 
3

--------------------------------------------------------------------------------

 